 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11943 Page 1 of 34.

JOHN P. NOLLETTE
Attorney at Law

1408 W. BROADWAY AVE.
SPOKANE, WA 99201

Ph: (509) 701-0566

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

No. 2:96-00259-WFN- 1

Plaintiff,
ROBERT BERRY’S
SENTENCING MEMORANDUM

V.

)
)
)
)
)
)
:
ROBERT S. BERRY, )
)
)

Defendant.

The Defendant, Robert Berry, through counsel, respectfully submits the

following sentencing memorandum:

PARTI

1. Mr. Berry respectfully submits for the Court’s consideration, a
renewal of his remaining Objections to the Presentence Investigation

Report (PSIR) as revised June 12, 2020, ECF 493, and incorporates by

DEFENDANT ROBERT BERRY’S SENTENCING oN P. NOTE
= ttorney at Law
MEMORANDUM: | 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11944 Page 2 of 34

reference all arguments presented on these issues in his Amended
Objections to the PSIR, ECF 493.

2. Mr. Berry restates objection to PSIR paragraphs 52 and 109. which
state, “The defendant has not clearly demonstrated acceptance of
responsibility.” ECF 494, pp. 12, 17. The Response to this objection is that
“Despite the defendant’s statement to this officer, he still does not meet the
requirements for acceptance of responsibility as he took this matter to
trial...” ECF 495, p. 10.

Mr. Berry initially denied committing his crimes, and for some time
denied even to himself that his actions were wrong. But years before any
potential for this resentencing emerged, he had fully admitted his
culpability. His “Statements to [the interviewing] officer,” /d., clearly
demonstrated acceptance of responsibility in the plain meaning of the
words.

Mr. Berry suggests that this Court’s order of a de novo resentencing
“wipe the slate clean” of his sin of “putting the burden of proof on the
government.” /d. This Court has discretion to decide whether or not § 3E1.1

should be applied to Mr. Berry’s current characteristics, rather than to the

distant past.

DEFENDANT ROBERT BERRY’S SENTENCING ee P. Noe
= ttorney at Law

MEMORANDUM: 2 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
Case 2:96-cr-00259-WFN ECF No. 499

 

 

3. Mr. Berry renews his objection to PSIR paragraphs 63, 71, 78 and 86.
The response to this objection is that the Court now “has sufficient
information to determine the defendant committed perjury at trial,
considering his statements [accepting responsibility]” ECF 495, p. 10.

Mr. Berry notes that the § 3C1.1 increase was not applied in the 1997

PSI. He also notes the chill cast on the right of a defendant to testify at his

trial by the working in tandem of the obstruction of justice increase, and the

denial of acceptance of responsibility decrease. Together they create a

circular trap. He does not ask for the benefit of both, he suggests the two

should be a wash. If acceptance proves obstruction — he should get both: net
zero. If acceptance is disallowed, it should not be allowed to prove
obstruction; again: zero. That seems fair.

4. Mr. Berry renews his objection to paragraph 99. The Response to this
Objection is to pivot from predicating the application of §2K2.1(b)(5) on an
“armed bank robbery,” PSIR paragraph 99, ECF 494, p. 16, to “the
attempted bank robbery of the U.S. Bank in Portland, Oregon, on October 8,
1996. ECF 495, p.10.

The Response “concluded [that the predicate felony of attempted

bank robbery was committed] upon a preponderance of the evidence that a

DEFENDANT ROBERT BERRY’S SENTENCING youn P. ian
3 ttorney at Law
MEMORANDUM3 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

filed 06/22/20 PagelD.11945 Page 3 of 34

 
10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11946 Page 4 of 34

bank robbery is going to occur...” Jd. The “evidence” referred to is “the two
past bank robberies and the acts taken on this date.”

Even as stipulated facts “two past bank robberies and the acts taken
on that date,” Jd. do not satisfy the elements of the crime of attempted bank
robbery; which in fact has already been adjudicated by this Court. At Mr.
Berry’s November 4, 1997 sentencing hearing this Court stated:

“the words attempted robbery in reference to the
October 8"" incident should be deleted and that
reference has been deleted and the final
presentence report does not contain that
reference.”

Transcript, ECF 321, p. 4, In. 6-9.

There was no attempted bank robbery, and “thinking about
attempting” — or even “intending to attempt” — do not constitute felonies.

5. Mr. Berry renews his objection to paragraph 131. The Response to
this objection ignores the fact that federal sentencing is controlled by
federal law, not by any various and sundry terminologies adopted by
various states. The factoid cited in the Response, that “it is clear Idaho
views commutation of a sentence and the suspension of a sentence as two

separate and distinct options available to a sentencing court...” ECF 495, p.

12, is not disputed — it is merely irrelevant.

DEFENDANT ROBERT BERRY’S SENTENCING saceeintaconi falda
ttorney at Law
MEMORANDUM- 4 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
Case 2:96-cr-00259-WFN ECF No. 499

 

 

Under federal law, any modification to a state sentence by a state
judicial officer — such as a sentencing court — falls under the auspices of §
4A1.2(b)(2). Conversely, for the purpose of federal sentencing calculations,
any modification to a state sentence by an executive agency — such as a
board of parole, pardon, commutation, etc. — does not fall under the
auspices of § 4A1.2(b)(2).

Whatever term the Canyon County, Idaho judge used when he

sentenced Mr. Berry to an indeterminate 5 year sentence modified to 8.5
months, he was indisputably acting as a judicial officer. So, pursuant to §
4A1.2(b)(2), that sentence was for less than 13 months.
6. Mr. Berry renews his objection to PSIR paragraph 134. The Response
to this objection is that Mr. Berry has the burden of proving that his waiver
of a jury trial “was done unknowingly...” or “that the Union County Court
operated outside the law.” ECF 495, p. 13.

Mr. Berry’s position is that he does not bear the burden of proof to
either one of those facts, particularly as Oregon statute requires, as the
Response notes, that a waiver of jury trial be “in writing.” Jd.

7. Mr. Berry renews his objection to PSIR paragraph 137. The Response

to this objection is that Mr. Berry was convicted of two charges, “carrying a

DEFENDANT ROBERT BERRY’S SENTENCING ane P, a
7 ttorney at Law
SIEDIORANDUNE 5 1408 W. Broadway Ave.
Spokane, WA 99201
Ph: (509) 701-0566

filed 06/22/20 PagelD.11947 Page 5 of 34

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11948 Page 6 of 34

concealed pistol,” and “possession of marijuana;” that ‘[w]hile the weapons
violation may be considered a part of the relevant conduct, the drug charge
is not. Therefore, it is on the basis of the drug charge that the criminal
history point is assessed.” ECF 495, p. 13.

The weapons charge and the drug charge were consolidated for
sentencing. It is not possible to disentangle them after the fact. The sentence
amounted to 30 days; it may be that all 30 were attributed to the weapons
charges — as the marijuana amounted to no more than 20 ounces each for the
two defendants.

The idea that the Kelso charges are not relevant after all is a non-
starter at this point — since this Court ruled several times over the course of
two trials that it was. For instance: “The factors involving [the Kelso]
incident were relevant based on the testimony that the Court heard at both
trials so I would overrule that objection.” Transcript of Sentencing Hearing,
November 4, 1997, ECF 321, p. 4, In. 3-5.

8. Mr. Berry renews his objection to paragraph 173. The PSIR author’s
response to this objection indicates a misconception of the legal significance
of “the charge as contained in the indictment...” ECF 495, p. 14. It is black

letter law that a jury may not base its verdict on a charge as described in an

DEFENDANT ROBERT BERRY’S SENTENCING JOHN P. NOLLETTE

Attorney at Law
MEMORANDUM- 6 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
11
12

14
15
16
17
18
19
20
al
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11949 Page 7 of 34

indictment. A verdict must be based on evidence proving the statutory
element of the charged offense.

An Indictment is merely an allegation; it is neither evidence, nor an
instruction upon elements to be proven. Only a court may instruct a jury as
to the elements of a charge. And, as this court instructed the jury in this
case:

“The Indictment is not evidence and cannot be
considered by the jury as an indication of guilt.
[Not guilty] pleas put in issue each of the essential
elements of the offenses charged in the indictment

and which are more fully described in the
instructions.”

Jury Instruction No. 2, ECF No. 245, p. 6

Section § 924(c) provides for an increase in the penalty from 5 years
to 30 years upon a finding that the firearm involved is a machine gun or
destructive device (such as a bomb). This special “firearm type” is an
element of the crime. Callisto v. United States, 530 U.S. 120 (2000), which
—in a trial by jury — must be found by the jury.

Mr. Berry’s jury was not instructed that in order to find him guilty of
count S-5, the government must prove that he robbed-the bank with any

particular firearm type. When this Court described the elements the

DEFENDANT ROBERT BERRY’S SENTENCING ON P None
a ttorney at Law
MEMORANDUM: 7 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
1]
12

14
15
16
17
18
19
20
21
22

24
Zo
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11950 Page 8 of 34

Government needed to prove in “counts 3, 5, 7, and 9,” it listed only the
three elements of the standard § 924(c) offense, as follows:

“First: the Defendant committed a crime of

violence as alleged in a particular count;

Second: The Defendant knowingly used or carried

a firearm; and

Third: The Defendant used or carried the firearm

during and in relation to that crime.”

Jury instruction No. 13, ECF 245, p. 17.

Pursuant to these instructions, the jury needed only to find Mr. Berry
used “a firearm” — any firearm — to return a guilty verdict. The jury returned
only a general verdict as to count S-5, not a Special Verdict.'

Defendant, Robert Berry, through counsel, respectfully submits this
sentencing Memorandum and explains his position that, in light of current
law, and his own rehabilitation, a sentence at the low end of the Guidelines,
enhanced by two counts of § 924(c), is sufficient punishment to meet all
statutory goals.

PART II
A. SENTENCING LANDSCAPE

1. Statutory Sentencing Goals and Factors

 

' Not only was there a lack of a special verdict, there was a lack of proof that the S-5 firearm was a bomb.
The bomb was not used “in relation to” the robbery — it was not revealed until after the teller’s left the
counter area. The bomb was used only to damage the bank, post-robbery.

DEFENDANT ROBERT BERRY’S SENTENCING JOHN P. NOLLETTE
7 ttorney at Law
MEMORANDUM: 8 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11951 Page 9 of 34

The U.S.S.C. Guidelines are structured to indicate a sentencing range
that is sufficient, but not greater than necessary, to comply with the

statutory goal that it:

a. Reflect the seriousness of the offense, promote respect for the
law, and provide just punishment;

b. Afford adequate deterrence to criminal conduct;

C. Protect the public from further crimes of the defendant;

d. Provide the defendant with needed education or vocational

training, medical care, or other correctional treatment in the most
effective manner.

The Court is to consider the following, case specific factors:

a. The nature and circumstances of the defendant;

b. The kinds of sentences available;

e, Avoidance of unwarranted sentence disparities between similar
defendants;

d. The need to provide restitution to victims of the offense.

2. Sentencing Issues Affected by the 24 Year Interval
a. Advisory v. Mandatory Guidelines

Mr. Berry committed his offenses in 1996 and was sentenced in 1997,
pursuant to the pre-Booker mandatory guidelines. The Guidelines in effect
in 1997 were largely statutory maximum sentence limitations. United States
v. Booker, 543 U.S. 220 (2005). Because sentencing purposes in the interim
remained the same, Mr. Berry has no objection to the Court applying a post-
Booker, advisory, sentence analysis, provided that the resulting sentence

does not exceed the maximum allowed under the properly calculated current

DEFENDANT ROBERT BERRY’S SENTENCING Jorn P. NOTE
= ttorney at Law
MEMORANDUM=9 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
Case 2:96-cr-00259-WFN ECF No. 499

 

 

Guideline range. As an above-range sentence would implicate ex-post-facto

concerns.
b. Changes in Sentencing Law
Relevant aspects of sentencing law have changed dramatically since

1997. These changes effect “the kinds of sentences available” (Factor b, as

delineated above).

This Court previously noted — at Mr. Berry’s 1997 sentencing hearing

that:

“The law is quite clear [concerning
mandatory consecutive § 924(c) sentence
enhancement]...there is very little discretion
left. [ ] The penalties are harsh and as
everyone knows, they are harsh because
Congress made them so and not this Court,
but it is this Court’s responsibility to carry
them out.”
Transcript of sentencing hearing, November 4, 1997, ECF 321, p. 29-30.

Twenty-two years later this Court, in light of Supreme Court
constitutional holdings in recent years, relieved Mr. Berry of two of those
harsh § 924(c) sentence enhancements.

Another recent change in § 924(c) sentencing law came directly from
Congress, which , because of decades of complaints that interpretation of §
924(c) allowing “stacking” of counts resulted in excessively harsh sentences

— “clarified” by amendment (15 U.S.C. § 403) that multiple § 924(c)

DEFENDANT ROBERT BERRY’S SENTENCING jos P, cion
a ttorney at Law
MEMORANDUM Id 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

filed 06/22/20 PagelD.11952 Page 10 of 34

 
10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11953 Page 11 of 34

enhancements were not intended to be “stacked” as “second or subsequent”
convictions.

Yet another relevant change in law derives from a line of Supreme
Court constitutional decisions upholding the right to jury trial, including
upon the elements of § 924(c) enhanced sentence penalties.

As this Court stated in 1997 when it imposed § 924(c) penalties upon
Mr. Berry, “Congress made them harsh.” But since then, Congress has
relented somewhat (or been checked somewhat) by the Constitution. The
change in law is not a “windfall,” it is a correction of a mistake. Mr. Berry
deserved a harsh sentence, but it was excessively harsh, according to the
law. Now this Court can, and must, impose a sentence it deems appropriate
based on the law as it stands today, and on Mr. Berry as he stands today,
without regard for the old — illegal — sentence. A new sentence, based on an
old illegal sentence is itself an illegal sentence.

C. Seriousness of the Crimes

Neither the “nature” nor the “circumstances” of the offense have been
affected by the interim of years. What happened in 1996 has not “un-
happened” and the circumstances are still what they were (though may have

become better understood).

DEFENDANT ROBERT BERRY’S SENTENCING ON NEE
| ttorney at Law
MEMORANDUM- 11 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11954 Page 12 of 34

d. Defendant has Changed

As elaborated in Part III (below), both the “history” and the
“characteristics of the defendant” have critically changed since 1997. As he
stands today, Mr. Berry has rehabilitated and has learned his lesson.

Mr. Berry readily concedes that at the time he was arrested in 1996 —
and continuing through and for some years beyond the time he was initially
sentenced — he presented a danger to the public. In that era, the sentencing
goal to “protect the public from further crimes of the defendant” could only
have been achieved by his incarceration. Additionally, in those bygone
days, Mr. Berry’s characteristics included denying responsibility for his
crimes, and rather than being remorseful for committing them, he convinced
himself that his actions were justified.

However, during the course of incarceration, Mr. Berry has
established a sustained “history” of commitment to his own rehabilitation,
and of eschewing conflict and anti-social or violent conduct; his
“characteristics” include full acceptance of responsibility for his crimes,
sincere remorse for the harms he caused, and fervent hopes to make

redemptive societal contributions.

DEFENDANT ROBERT BERRY’S SENTENCING rollN P. NOLLETTE
7 ttorney at Law
MEMORANDUM 12 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11955 Page 13 of 34

B. NATURE AND CIRCUMSTANCES OF THE CRIMES

1. The Seriousness of the Crimes is Captured by the Guidelines and
Mandatory Enhancements

In addition to the “history and characteristics of the defendant,”
which was addressed above, the Court must consider the “nature and
circumstances of the offense” when fashioning a sentence that is “sufficient
but not greater than necessary...”

The crimes committed by Mr. Berry were serious; they were violent
and dangerous. They were not, however, outside the pale of the Guidelines.
Even assuming the advisory Guidelines are applied, they are understood to
capture the characteristics of even serious, violent and dangerous offenses,
when properly calculated. This is the point of the Guidelines. As the
Supreme Court has stated, [t]he Guidelines [are] the product of careful
study based on extensive empirical evidence derived from the review of
thousands of individual sentencing decisions.” Gall v. United States, 552
U.S. 38, 46 (2007)

In regards to Mr. Berry’s counts S-4 and S-8 (takeover bank
robberies) the seriousness of the circumstances is doubly addressed; first the
base level of each of these offense is substantially increased to “20” under §

2 B3.1, recognizing them as armed bank robberies, and then again by 10

DEFENDANT ROBERT BERRY’S SENTENCING JOHN P. nee
2 Attorney at Law
MEMORANDUM- 13 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
Case 2:96-cr-00259-WFN ECF No. 499

 

 

total years of enhancement under § 924(c); which, together, adequately
adjust for circumstances that created a high level of risk and fear, but no
physical injury.

In regards to counts S-2 and S-6 (bombings) — which all can agree are
dangerous crimes — the base levels are substantially increased to “24” under
§ 21.4(a)(c), recognizing that “the offense created a substantial risk of death
or serious bodily harm;” which fully adjusts for devices that created a high
level of risk and fear, but resulted in property damage only.

2. Possible Aggravating Circumstances

The PSIR (2™ Amended, ECF 493) identified § 5K2.6 a “potential
grounds for departure.” Under the advisory Guidelines, this provision can
be applied “if a weapon or dangerous instrumentality was used in the
commission of the offense.” Applying § 5K1.4(a)(c) would amount to
double counting.

As discussed above, the base level of the bombings already account for
“a substantial risk of death or serious bodily harm” under§ 2J1.4(a)(c). By
definition the use of a “dangerous instrumentality” introduces a “substantial

risk of death or bodily harm.” Additionally, if the reach of § 5K2.6 is

DEFENDANT ROBERT BERRY’S SENTENCING JOrN P. Noe
- ttorney at Law
MEMORANDUM 14 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

filed 06/22/20 PagelD.11956 Page 14 of 34

 
10
11
12

14
15
16
17
18
19
20
21
3)

24
25
26

Case 2:96-cr-00259-WFN ECF No. 499

 

 

deemed to extend beyond that of §2J1.4(a)(c), the difference is more than
made up for by counter varying circumstances in mitigation.

3. Possible Mitigating Circumstances

The bombings were carried out in a manner intended to mitigate the
substantial risks to others inherently involved. These bombs were not tossed
into inhabited areas or placed in intended ambush.

In the first bombing at the Spokesman Review, the facts already adduced
at trial are that the device was placed in an exterior basement stairwell
adjacent to a sparsely used parking lot. The defendants waited in their truck
in the parking lot until the bomb detonated. Mr. Berry claims this was
instrumental; the below ground level placement, and then the monitoring of
the exterior approach, was intended to mitigate the likelihood of personal
injury. This claim is supported by a fair common-sense interpretation. To be
clear, Mr. Berry does not expect a pat on the back, or leniency for his
thoughtfulness. But he does resist an aggravated interpretation of the
bombing that turns an admittedly malicious, grossly ill-considered act into a
depraved one.

So too, for the second bombing at the bank on April 1°. The known facts

are that everyone in the building was moved to the area of the exit; then

DEFENDANT ROBERT BERRY’S SENTENCING os P. Nore
. ttorney at Law
MEMORANDUM- 15 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

filed 06/22/20 PagelD.11957 Page 15 of 34

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11958 Page 16 of 34

evacuated. Mr. Berry claims that the fact that the building was uninhabited
when the bomb went off was not a matter or serendipity. He knows that
while discharging a bomb in an empty building was inherently dangerous, it
has less magnitude than discharging a bomb in a crowded one.

The known facts of the third bombing at Planned Parenthood, are that
the building was empty and locked, it was of cinderblock construction, the
single entrance faced an alley; across the alley was the windowless brick
back wall of a building; the bomb was wrapped in the #4 buckshot. A
verifiable fact is #4 buckshot is intended and marketed as a “home defense
load” due to its low penetration (it’s unlikely to penetrate the wall in an
ordinary house) and yet does significant damage at very close range. Mr.
Berry claims that the site was chosen because it met three criteria: injury
was unlikely (due to the building’s construction and orientation); a valid
target and distance from the bank. The bomb was constructed with the
intent to maximize property damage, but without increasing the likelihood
of injury. To ensure that no one passed through the alley or approached the
entrance, Mr. Berry stayed about 10 feet from the building until after the

bomb detonated.

DEFENDANT ROBERT BERRY’S SENTENCING yon P. None
ttorney at Law
MEMORANDUM- 16 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:96-cr-00259-WFN ECF No. 499

 

 

The known facts of the fourth, intended bombing (at a bank on July 12)
are that a much larger bomb was carried into the same bank, which was
again evacuated; the bomb was carried back out rather than being detonated.
Mr. Berry claims that he carried the bomb out of the bank rather than
arming it as intended, because he observed people near the entrance,
possibly approaching to enter, but in any case, who were possibly within the
danger zone of the bomb. The notion that the bombers would realize their
imperfect control of the target site and abort the bombing is not far-fetched,
unless the starting assumption is that they were deranged madmen — which
doesn’t square with any of the known facts in this series of bombing.

Mr. Berry is fully cognizant of his debt to the grace of god and to luck.
He is profoundly grateful for it. His point in mitigation is merely that it is
easier for luck to fall on a bomber who places his bomb in an empty area,
instead of an occupied one.

4. The Kinds of Sentences

(Factor b) Under the advisory Guidelines, the Court may depart from
the Guidelines to impose a sentence that is “reasonable” in light of the
sentencing goals enumerated by Congress. Under the mandatory Guidelines,

the sentence is constrained by the Guidelines. The sentence enhancement

DEFENDANT ROBERT BERRY’S SENTENCING oN EF None
7 ttorney at Law
MEMORANDUM- 17 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

filed 06/22/20 PagelD.11959 Page 17 of 34

 
10
11
12

14
15
16
17
18
19
20
Pal
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11960 Page 18 of 34

for the S-5 § 924(c) count is fixed at 5 years consecutive to all other counts.
The same applies in count S-9.

(Factor c) Avoiding unwarranted sentence disparities is the central
point of using Guidelines. Disparities in the sentence of, for instance a co-
defendant, may be warranted if there are different individual factors such as
rehabilitation, age, health, etc.

5. Restitution

(Factor c) The balance due upon restitution previously ordered is
$214,240.83. Mr. Berry agrees that he has a legitimate obligation, moral as
well as legal, to make restitution for the property damage he caused.
However, Mr. Berry’s prison pay for the last several years had been $5.25
per month, which totals $15.75 per quarter; $9.25 less than the $25.00
minimum under the BOP FRP program.

If he were released, Mr. Berry’s repayment prospects would be
dramatically improved. He has highly marketable skills; expects to obtain
good paying employment; and is entirely willing to meet restitution

payments as set by a supervised release officer.

6. Health

DEFENDANT ROBERT BERRY’S SENTENCING JOIN P. NOLETTE
= ttorney at Law

MEMORANDUSE BS 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26

Case 2:96-cr-00259-WFN ECF No. 499

 

 

Mr. Berry is 66 years old. He was diagnosed in 2013 as suffering
from acute aggressive prostrate disease, for which he takes medicine. This
disease results in frequent urination; it is also causing irreversible kidney
damage.

C. SENTENCE REQUESTED

1. Sufficient But Not More Than Necessary

Pursuant to the sentencing policy implemented by Congress, “[t]he over-
arching statutory charge for a district court is to ‘impose a sentence
sufficient, but not more than necessary’ to comply with 18 U.S. C. §
3553(a)’s sentencing factors....” United States v. Carty, 520 F.3d 984, 991
(9" Cir. 2008) (en banc). The §3553(a) “factors are to be applied
parsimoniously — the sentence must be ‘sufficient but not more than
necessary to comply with the purposes’ of punishment.” United States v.
Barsumyan, 517 F.3d 1154, 1157-58 (9" Cir. 2008).
2. Adjustment for Rehabilitation

The Guideline calculations have no provision for adjustment for post-
incarceration rehabilitation. However, the Supreme Court calls it “highly
relevant.” Pepper v. United States, 562 U.S. 476, 491 (2001). As the Ninth

Circuit explains, “post sentence rehabilitation provided the most up-to-date

DEFENDANT ROBERT BERRY’S SENTENCING abet e
. ttorney at Law
MEMORANDUM- 19 (408 W.. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

filed 06/22/20 PagelD.11961 Page 19 of 34

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11962 Page 20 of 34

picture of [a defendant’s] ‘history and characteristics.’” United States v.
Dibe, 776 F.3d 665, 670 (9" Cir. 2015), quoting Pepper at 492. In light of
which Mr. Berry requests this Court adjust the Guideline range by
considering his now 35 year old criminal history as too stale to signify — and
discount it by way of downward departure.
3. Low End of Guideline Range

The Ninth Circuit holds that “a district court should consider how the
passage of time, including the defendant’s maturation and personal
development in the interim affect such sentencing factors as likelihood of
rehabilitation and recidivism. Jd. Mr. Berry believes that a sentence in the
lower Guideline range would prove sufficient, but not more than necessary.
In considering this, he asks the Court to be mindful of his sincere remorse,
his age, his health, his family’s support and his goal of redemptive social
contributions.
4. Supervised Release

Mr. Berry is ideally suited to successfully complete a term of
supervised release. His is reconciled with, and has secured a home with his
ex-wife, the mother of his children. He has highly marketable skills and

knowledge and has secured gainful employment doing work he would

DEFENDANT ROBERT BERRY’S SENTENCING youn P. Noe
- ttorney at Law
MEMORANDUM- 20 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11963 Page 21 of 34

enjoy. He is an honorably discharged Vietnam era veteran, eligible for VA
health care; he is 66 years old and is Medicare eligible.

Mr. Berry has a large and devoted family support system. He neither
has, nor ever had, any alcohol or drug abuse issues. Additionally, he has a
track record for successfully completing supervised release from state cases
over four decades ago. He would fully and cheerfully comply with all terms
and conditions of supervised release.

PART I
A. MR. BERRY’S POST-INCARCERATION REHABILITATION
L. Post-Incarceration Rehabilitation is a Critical Factor

Mr. Berry respectfully asks this Court to consider his two-decade
“history” of post-incarceration conduct as especially relevant to determining
an appropriate sentence.

The Supreme Court has several times emphasized that post-offense
conduct is a critical factor that district courts should consider when
determining an appropriate sentence under §3553(a).

In Pepper, for instance, it stated that rehabilitation is “highly relevant
to several ‘§3553(a) factors, including the history and characteristics of the

defendant’ under § 3553(a)(1), and § 3553(a)(2)’s rehabilitative goals, and

DEFENDANT ROBERT BERRY’S SENTENCING JOHN P. NOLLETTE
MEMORANDUM- 21 Attorney at Law
~ 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
Case 2:96-cr-00259-WFN ECF No. 499

 

 

that post-incarceration conduct will often ‘critically inform a sentencing
judge’s over-arching duty’ to impose a sentence sufficient but not greater
than necessary to further § 3553(a)’s purposes. /d. at 491.

Thus, Pepper instructed district courts to use “the fullest information
possible concerning the defendant’s life characteristics” when determining
an appropriate punishment to “fit the offender and not merely the crime.”
Id. at 487-88, (quoting, Williams v. New York, 337 U.S. 241, 246-47 (1949).
on Post-Incarceration Obstacles to Rehabilitation

Mr. Berry has spent his time in prison on a journey of self-betterment.
He has persisted despite considerable obstacles to self-improvement. As Mr.
Berry explains, the mire of the prison environment itself is a challenge to
rise above. He spent two decades — from 1997 to 2017- in maximum
security penitentiaries. Within the universally harsh and violent United
States Penitentiary (USP) system, the three USP’s where Mr. Berry served
his time are considered to be among the worst of the worst.

As Mr. Berry explains it, the societal structure in those places
revolves around racist and gang affiliations. It is dominated by animosities —
and often open warfare. Additional unremitting violence derives from

“good” (‘solid’, ‘down’) convicts keeping the yard “clean” of undesirable

DEFENDANT ROBERT BERRY’S SENTENCING JOHN P. NOLLETTE
-22 Attorney at Law
MEMORANDUM 22 1408 W. Broadway Ave.
Spokane, WA 99201
Ph: (509) 701-0566

filed 06/22/20 PagelD.11964 Page 22 of 34

 
10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11965 Page 23 of 34

inmates: snitches, rats, ex-cops, gang dropouts, sex offenders, debt-duckers,
check-ins, etc.

Yet another source of constant violence derives from the prison
administration policy to prevent any sort of prisoner unity by exploiting any
potential form of division between prisoners. This tool of control takes two
basic forms. The most potent of which is encouragement, and even
fomentation of, rival divides; this tactic contributes to violence on a larger
scale — riots. The other tactic — more constant and unrelenting — is their
enjoyment of mass punishment. The resulting prisoner on prisoner violence
is on a smaller scale, but in total it kills more people as prisoners are
expected to “discipline” other prisoners for causing everyone to be
punished.

Obviously, a USP does not provide the sort of edifying and uplifting
environment that tends to engender a contemplative spirit. The direction of
least resistance is directly away from the concept of personal character
growth. The flow is to devolution, not evolution.

Mr. Berry believes that to rise above the USP environment, a person
must be disposed to carry his own with him; it must be contrary to his

nature to let himself be defined by a place. Even be it hell.

DEFENDANT ROBERT BERRY’S SENTENCING jos P, Noe
-23 ttorney at Law
MEMORANDUM- 25 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
11
les

14
15
16
17
18
19
20
21

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11966 Page 24 of 34

Mr. Berry is living testament that a person who is self-motived can, in
any environment, find space and time to look inside himself and consider
whether he had gone astray — and if so, how, and consider how to fix it.

He reports that as a person trying to retain — or regain - a better
version of his character, he was gratified to find he wasn’t totally alone. He
always knew a handful of people who “didn’t belong there.” They were
usually people who were going to get out at some point, and wanted a very
different life when they did. They wanted to be a part of — and earn the
respect of — their community. Above all, they wanted their children to be
proud of them. People with such motivation can’t be held back by a mere
“environment.”

Another obstacle to personal advancement — an often decisive one —
is the hopelessness that a life sentence tends to engender, particularly a life
without parole (LWOP) sentence. Mr. Berry met several people with LWOP
sentences, and many more with simple life sentences, and he found that
many, though certainly not all, of them were defeated by it. Mr. Berry
explains that he found such a person tended to feel his life had no value —
that he was irredeemable — that he had in fact already been pronounced

dead; and what’s more, concepts such as “values” and “morals” — as well as

DEFENDANT ROBERT BERRY’S SENTENCING JOHN P. NOLLETTE
MEMORANDUM.- 24 Attorney at Law
1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11967 Page 25 of 34

fear of punishment for additional crimes — have no relevance for the dead.
They call themselves “Lifers”, though a more accurate term is coming into
vogue: “the walking dead.”

Mr. Berry, fortunately, could reject this viewpoint out of hand; for
several reasons. First, he never doubted that his life still had value; for one
thing, he has a large family of whose love he was never in doubt; for
another thing he knew himself well enough to know he was blessed with
skills and intelligence that could still be put to good use — he knew he could
have positive influence on other prisoners — he knew he had things he could
teach, and things he could learn.

Secondly, Mr. Berry did not let the pronouncement of a sentence of
punishment define him as a man. He refused to self-identify as a “lifer.”
When other prisoners would ask him how he continued to carry himself as
he did, while serving an LWOP, Mr. Berry would always reply: “I’m not
doing ‘life’, I’m doing today. And since my goals for today are more than I
can get done, I always look forward to tomorrow.”

One more matter worth mentioning briefly on the subject of
hindrances to self-improvement concerns, the BOP “Bureau Culture.”

Many administrators and staff are of the old- school view that a con is in

DEFENDANT ROBERT BERRY’S SENTENCING js P. vonere
LD ttorney at Law
MEMORANDUM- 25 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11968 Page 26 of 34

prison to do time — not learn stuff. Over the decades, BOP has a least
increased its lip service to “rehabilitation programs,” and generates some
bureaucratic paperwork with regard to those words, but there are still more
disincentives that incentives to participate in the sparse offerings.
Hopefully the First Step Act of 2018 will begin to make headway against
“Bureau Culture” resistance to its implementation.

3. Post Incarceration Achievements

a. Education: Mr. Berry — who went to prison with about six years of
higher education and was a certified master mechanic — spent much of his
time in prison in various educational pursuits. He completed over 900 credit
hours of BOP certificated classes. And at least that many additional non-
certification (prison produced) classes. He also independently studied
textbooks on many subjects, read a few hundred academic books and more
than one thousand scientific and academic treatises and papers on dozens of
different topics — taking thousands of pages of notes. He taught himself to
conduct legal research and he read hundreds of cases in criminal, business

and patent law. He gained what he terms “rudimentary skills” in piano and

guitar.

DEFENDANT ROBERT BERRY’S SENTENCING ae Py MOLLETTE
ttorney at Law

MEMORANDUM: 26 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11969 Page 27 of 34

b. Teaching: Mr. Berry also spent a good deal of his time in prison
teaching and mentoring other prisoners. He taught BOP certificated class in
and many un-certificated classes. He helped many people with their legal
work. He was also a trusted and respected source of advice on many various
subjects.

e. Writing: Mr. Berry spent much of his time in prison writing. Prior to
1997, he had taken classes in creative writing, and studied technical writing
as a significant part of his mechanical engineering coursework; and he had
done some professional technical writing — contributing to the production of
some auto repair manuals. Post-incarceration, he has worked on writing four
books, most in the manuscript phase.

d. Inventing: Mr. Berry put his gift of mechanical genius to work on
inventions that would be beneficial to society. He reports that the inventions
are sufficiently developed to patent and produce; and further that he would
continue to work toward seeing it produced even if he remained in prison —
that he feels he owes it to his family and to society — but that, of course, it
would be a much longer process if he could not personally work to

implement its production.

DEFENDANT ROBERT BERRY’S SENTENCING fous P. eee
= ttorney at Law
MEMORANDUM 27 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
11
12

14
15
16
17
18
19
20
21
dad

24
2
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11970 Page 28 of 34

é. Corroboration of Post-Offense Rehabilitation: It is not necessary to
take Mr. Berry’s word for it that he is a changed man. In the decades since
1997 he has been under close observation by the government itself. The
BOP has a real interest in and vast experience in judging the dangerousness
of the prisoners they literally rub elbows with 24/7.

Mr. Berry’s prison record provides ample credible evidence that: (a)
he has eschewed engaging in any form of violence; threats or coercive
behavior; (b) he has a low likelihood of recidivism; and (c) the state of his
mind set has progressed as necessary to be a productive member of society.
1. Free of Violence: Mr. Berry’s disciplinary record, which spans
nearly two and a half decades, is totally free of any conduct that involves
any form of violence. Particularly in the context of the unremittingly violent
atmosphere of USP’s, this is no minor accomplishment. This kind of record
takes commitment to achieve; it doesn’t happen by luck or by any means of
skill in escaping detection. Such would be impossible of this sustained
period.

2. Rated “Low” Risk: In late 2019 the BOP, at the direction of
Congress, performed an “evidence based” assessment of the sustainability

of each prisoner in its custody to participate in programs leading to a

DEFENDANT ROBERT BERRY’S SENTENCING ro PB None
-2 ttorney at Law
MEMORANDUM: 28 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11971 Page 29 of 34

reduced sentence. As part of that assessment, the BOP rated Mr. Berry’s
“likelihood of recidivism” as “low.”

3: Positive progression: Mr. Berry’s BOP disciplinary record also
shows — in addition to a commitment to non-violence — a positive
progression in his attitude as he began his journey of self-examination and
rehabilitation. Between November 1997 and March 1998, he received 8
incident reports for low level infractions concerning refusals to obey various
orders. These were based on beliefs he held at the time that his incarceration
was illegitimate. The fact that beyond this initial stage, there is never again
a report of conduct of this kind strongly supports Mr. Berry’s claim that his
beliefs — beliefs that were crucial to justifying his crimes — began to change
upon self-examination.

Other forms of BOP records also support Mr. Berry’s claims of self-
rehabilitation. The BOP periodically reduced his custody level rating —
despite his pair of LWOP sentences. His custody rating, which began in
1997 at “Max-In” was in December 2001 reduced to “Max,” and then in
2013 to “Medium” — at which time he also received recognition as a “model

prisoner.” He transferred from a USP (Max) to an FCI (Medium) in 2017.

DEFENDANT ROBERT BERRY’S SENTENCING JOHN P. NOLLETTE
MEMORANDUM- 29 Attorney at Law
~ 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26

Case 2:96-cr-00259-WFN ECF No. 499

filed 06/22/20 PagelD.11972 Page 30 of 34

4. Corroboration of Motive for Rehabilitation: The fact that Mr. Berry’s

demonstrable rehabilitation efforts are not a facade, but could only be

motivated by a genuine personal growth in the way he viewed the world, is

strongly supported by the fact they

LWOP sentence. The Ninth Circui

were carried out while he served an

t ruled in the Briones opinion on the

significance of self -rehabilitation under an LWOP sentence:

“The eighteen years that passed between the
original sentencing hearing and_ the
resentencing hearing provide a compelling
reason to credit the sincerity of Briones’
efforts to rehabilitate himself...For the first
fifteen years of Briones’ incarceration his
LWOP sentence left no hope that he would
ever be released, so the only plausible
motivation for his spotless prison record

 

 

was improvement for improvement sake.”:

United States v. Briones, 929 F.3d 10

57 (9" Cir. 2019).

For eighteen years — from 1997 until the Johnson decision came out in

2015 — Mr. Berry, like Mr. Briones, had no realistic hope of release. He

wanted to be a better man merely because he realized he could be —

irregardless of his place of dwelling. But most of all he wanted to be a better

man because down in his secret heart he always knew that his own innate

nature — his true self — was “a better man that that.”

DEFENDANT ROBERT BERRY’S SENTENCING
MEMORANDUM- 30

JOHN P. NOLLETTE
Attorney at Law
1408 W. Broadway Ave.
Spokane, WA 99201
Ph: (509) 701-0566

 
10
11
12

14
15
16
17
18
19
20
21

i) N
Uo N

NO
ING

25

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11973 Page 31 of 34

B. THE REHABILITATION NOW ACHIEVED WILL NOT

LATER COME UNDONE
1. Mr. Berry is Personally Responsible for His Crimes

Mr. Berry takes full responsibility for his own actions, committing
bombings and robberies in the mid-1990’s. He did it of his own free will.
Nobody forced him, nobody tricked him. The government didn’t make him
do those crimes; it was a product of his own erroneous thinking.

Mr. Berry knew at the time that his actions construed crimes, and
moreover, he had a reasonable comprehension of the risks he was subjecting
other people to. He now unequivocally agrees that his actions were not only
criminal, they were morally wrong — more than wrong — they were evil. He
carries an abject sorrow for having egregiously harmed innocent people. “It
has all left an indelible stain on [his] soul.”

He deserved to go to prison. He is now appreciative, rather than
bitter, that he was convicted and removed from society before causing the
kind of harm for which no redemption is possible.

2. Mr. Berry’s Rehabilitation is Genuine
As he stands before the Court today, Mr. Berry is truly an ex-

criminal. He is fully ready to reintegrate into society. His worldview-

character-is now conducive to being a productive member of his family, his

DEFENDANT ROBERT BERRY’S SENTENCING JOHN P. NOLLETTE
~3 ttorney at Law
MEMORANDUM. 3! 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
N

Go

10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11974 Page 32 of 34

community and his country. Certainly, he makes no claim to be perfect — he
will be a work in progress until the day he dies. Like everyone, he will
make mistakes — but these will be mistakes, not crimes. He will not
“relapse.”

3. Mr. Berry’s Violent Mindset Was an Anomaly in His Life

Mr. Berry was never a bank robber or bomber by occupation or
inclination. He committed those crimes, but it was certainly not the “work
of his heart.” The mindset he adopted in the mid 1990’s when he committed
violent, dangerous crimes will prove to be an anomaly in the context of his
whole story.

In his “prior life” — before he arrived at the stage in life where he
thought of his government as the enemy — Mr. Berry could not have
imagined himself as ever committing a violent crime. Such a thought was
foreign to his character. He describes what he terms a “banishment” of his
“pre-Ruby Ridge and Waco worldview,” as a “sudden and catastrophic
paradigm shift” in his mindset. This occurred in the early 1990’s.

At first this trauma created in him a mindset justifying only armed
defense preparations. He joined the then burgeoning “militia movement.”

He forfeited his courage and anesthetized his innate tendency to self-

DEFENDANT ROBERT BERRY’S SENTENCING _ jon Pt None
= 39 ttorney at Law
MENS AUB: ae 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11975 Page 33 of 34

introspection by adopting an extremist Biblically based religion (which he
has since un-adopted).

It wasn’t until the aftermath of the “Kelso incident” in 1995 that his
essentially defensive outlook evolved into a view of the world — more
particularly a view of the government — that also justified offensive actions
(read: committing violent crimes) in a war with the government.

Mr. Berry’s claim that his “criminal mindset” of the mid-1990’s was
an anomaly — that it was not a pre-existing defect in his character — is
supported by the lack of violence in his criminal history. It has also been
attested to by those who know him best — members of his immediate family.
It is further borne out by the fact he was able to return — rehabilitate — to his
old self, despite all obstacles.

4. Lessons Learned

When asked why it should now be believed that he would not, once
again resort to taking the law into his own hands were the government to,
say for instance, once again engage in acts viewed as unconstrained
atrocities, Mr. Berry gives a two part reply: (a) the confluence of
circumstance necessary for “critical mass” — the very particular milieu of

the era, the local culture, the echo chamber amplifying paranoia and bad

DEFENDANT ROBERT BERRY’S SENTENCING youn P. BELESTIE
- 33 ttorney at Law
MEBORANDOR 23 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 499 _ filed 06/22/20 PagelD.11976 Page 34 of 34

ideas, and crucially, the unlikely combination of personalities — could never
in a million years be duplicated; and, (b) more importantly — he has learned
his lesson. He is an older, wiser, and more patient man; he now recognizes
and understands his moral error: no good, only heartache and tragedy, can
ever come from returning evil for evil.

Respectfully submitted this “11 day of June, 2020.

/s/John P. Nollette
John P. Nollette
Attorney for Robert Berry

CERTIFICATION

I hereby certify that on the AL day of June, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System which will send
notification of such filing to the following.

Joseph Harrington

Assistant U.S. Attorney

920 W. Riverside, Room 300

Spokane, WA 99201
/s/John P. Nollette
Attorney for Robert Berry

DEFENDANT ROBERT BERRY’S SENTENCING roliN P. NOLLETTE
3 ttorney at Law
MEMURSNDUM: 24 1408 W. Broadway Ave.

Spokane, WA 99201
Ph: (509) 701-0566

 
